Name: Commission Regulation (EC) No 180/2004 of 30 January 2004 amending for the 29th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001
 Type: Regulation
 Subject Matter: politics and public safety;  air and space transport;  international affairs;  Asia and Oceania;  international trade;  free movement of capital;  European construction
 Date Published: nan

 Avis juridique important|32004R0180Commission Regulation (EC) No 180/2004 of 30 January 2004 amending for the 29th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 Official Journal L 028 , 31/01/2004 P. 0015 - 0016Commission Regulation (EC) No 180/2004of 30 January 2004amending for the 29th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freezing of funds and other financial resources in respect of the Taliban of Afghanistan(1), as last amended by Commission Regulation (EC) No 100/2004(2), and in particular Article 7(1), first indent, thereof,Whereas:(1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation.(2) On 16, 20 and 26 January 2004, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly.(3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately,HAS ADOPTED THIS REGULATION:Article 1Annex I to Regulation (EC) No 881/2002 is hereby amended in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 January 2004.For the CommissionChristopher PattenMember of the Commission(1) OJ L 139, 29.5.2002, p. 9.(2) OJ L 15, 22.1.2004, p. 18.ANNEXAnnex I to Regulation (EC) No 881/2002 is amended as follows:1. the following entries shall be added under the heading "Legal persons, groups and entities":(a) Al-Haramain Foundation (Indonesia) (alias Yayasan Al-Manahil-Indonesia), (a) Jalan Laut Sulawesi Blok DII/4, Kavling Angkatan Laut Duren Sawit, Jakarta Timur 13440, Indonesia. Other information: telephone 021-86611265 and 021-86611266, fax: 021-8620174, (b) Lembaga Pelayanan Pesantren & Studi Islam, Jl. Jati Padang II, No 18-A, Jakarta Selatan 12540, Indonesia. Other information: telephone 021-789-2870, fax 021-780-0188;(b) Al-Haramain Foundation (Pakistan), House No 279, Nazimuddin Road, F-10/1, Islamabad, Pakistan;(c) Al-Haramayn Foundation (Kenya), (a) Nairobi, Kenya, (b) Garissa, Kenya, (c) Dadaab, Kenya;(d) Al-Haramayn Foundation (Tanzania), (a) PO box 3616, Dar es Salaam, Tanzania, (b) Tanga, (c) Singida.2. the entry "Sulaiman Jassem Abo Ghaith. Former nationality: Kuwaiti" under the heading "Natural persons" shall be replaced by the following:Sulaiman Jassem Sulaiman Abo Ghaith (alias Abo Ghaith). Date of birth: 14 December 1965. Place of birth: Kuwait. Former nationality: Kuwaiti.3. the entry "Jamel Lounici" under the heading "Natural persons" shall be replaced by the following:Jamel Lounici. Date of birth: 1 February 1962. Place of birth: Algiers. Other information: son of Abdelkader and Johra Birouh.4. the entry "Ayadi Shafiq Ben Mohamed BEN MOHAMED (alias (a) Bin Muhammad, Ayadi Chafiq, (b) Ayadi Chafik, Ben Muhammad, (c) Aiadi, Ben Muhammad, (d) Aiady, Ben Muhammad, (e) Ayadi Shafig Ben Mohamed, (f) Ben Mohamed, Ayadi Chafig, (g) Abou El Baraa), (a) Helene Meyer Ring 10-1415-80809, Munich, Germany, (b) 129 Park Road, NW8, London, England, (c) 28 ChaussÃ ©e De Lille, Moscron, Belgium, (d) Darvingasse 1/2/58-60, Vienna, Austria; Date of birth: 21 March 1963; place of birth: Sfax, Tunisia; nationality: Tunisian, Bosnian, Austrian; passport No: E 423362 delivered in Islamabad on 15 May 1988; national identification No: 1292931; other information: his mother's name is Medina Abid; he is actually in Ireland" under the heading "Natural persons" shall be replaced by the following:Ayadi Shafiq Ben Mohamed BEN MOHAMED (alias (a) Bin Muhammad, Ayadi Chafiq, (b) Ayadi Chafik, Ben Muhammad, (c) Aiadi, Ben Muhammad, (d) Aiady, Ben Muhammad, (e) Ayadi Shafig Ben Mohamed, (f) Ben Mohamed, Ayadi Chafig, (g) Abou El Baraa), (a) Helene Meyer Ring 10-1415-80809, Munich, Germany, (b) 129 Park Road, NW8, London, England, (c) 28 ChaussÃ ©e De Lille, Mouscron, Belgium. Date of birth: 21 March 1963. Place of birth: Sfax, Tunisia. Nationality: (a) Tunisian, (b) Bosnian. Passport No: E 423362 delivered in Islamabad on 15 May 1988. National identification No: 1292931. Other information: his mother's name is Medina Abid; he is actually in Ireland.